Powell, J.
If King’s rent was paid either to him or to Davis & Company, the agents with whom he had placed the note for collection, before the distress warrant was issued, no portion of the proceeds from the property sold should have been appropriated to the distress warrant. If this payment was made after the distress warrant was sued out, then King would have been entitled to receive on his distress warrant only the cost which had accrued on it up to the time of payment of the note. Payment to Davis & Company was equivalent to payment to the plaintiff himself. Civil Code, § 3T1T. The court therefore erred in directing that any. portion of the proceeds be appropriated to the principal sum due on the distress warrant. Judgment reversed.